Order and judgment (one paper), Supreme Court, New York County (Edward Lehner, J.), entered July 25, 1994, which directed respondent Helaire Nursing Agency, Inc. to comply with petitioner’s subpoena duces tecum and provide to petitioner copies of certain documents described in the subpoena, or permit such documents to be examined by petitioner at respondent’s office, and denying respondent’s cross-motion to quash the subpoena, unanimously affirmed, without costs.
Petitioner’s preliminary investigation established a sufficient factual basis to warrant investigation whether respondent is operating a home care services business without a license (see, Myerson v Lentini Bros. Moving & Stor. Co., 33 NY2d 250). Public Health Law § 206 (4) (a) grants the Commissioner the power to issue this subpoena, which bore a reasonable relationship between the evidence sought and the subject matter of the inquiry. We have considered appellant’s remaining contentions and find them to be meritless. Concur—Sullivan, J. P., Ellerin, Kupferman and Williams, JJ.